DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 & 4 are objected to because of the following informalities:  The word “is” is not present after the word “processor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 recites that the controller introduced in claim 1 is “part of the vehicle or is separate from the vehicle”.  This does not further limit the subject matter of claim 1 because it covers every possible instance of the controller, i.e. the controller of claim 1 has to be either part of the vehicle or separate from it.  There is no type of controller that would not be one or the other.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thunga Gopal (US 20200173802)

Regarding claim 1, Thunga Gopal teaches a controller comprising: at least one processor (see Thunga Gopal, see fig 3 that depicts a schematic diagram of the controller, [0043] “the controller 86 includes a processing circuit 90 having a processor 94”.) configured to: receive information of a route of a vehicle; (Thunga Gopal [0042] “the RPM 78 and ECU 74 can generally be referred to as a controller 86”. See also Thunga Gopal [0040] “A route parameter manager (RPM) 78 provides instructions to the ECM 74 about the upcoming road. This information is known as route look-ahead data or electronic Horizon and includes road attributes or parameters”. See also, Thunga Gopal [0041] “The sensor array 82 communicates with the RPM 78 to provide location data and other data useful in determining road parameters both for initial route learning and for tracking the progress of the vehicle 50 along a learned route”.) select a first parameter set from among a plurality of parameter sets based on the route of the vehicle, the plurality of parameter sets corresponding to different conditions of usage of the vehicle, wherein each parameter set of the plurality of parameter sets includes one or more parameters that control adjustment of one or more respective adjustable elements of the vehicle; (Thunga Gopal [0039] “the ECM 74 may include multiple control modules structured to control individual systems of the vehicle 50. In some embodiments, the ECM 74 adjusts operating parameters of the engine system 58 to improve performance (e.g., fuel efficiency, power, etc.) in response to learned road parameters”.) and cause application of the first parameter set to control a setting of the one or more adjustable elements of the vehicle. (Thunga Gopal [0040] “the RPM 78 includes a cycle efficiency manager (CEM) and/or an advanced driver assistance system (ADAS). A CEM is a system structured to optimize fuel economy over the drive cycle by using physics based algorithms that help to optimize vehicle speed, manage acceleration and available power, and intelligently make powertrain control decisions. The CEM can use improved knowledge of current and upcoming learned road parameters to improve powertrain control”.)

Regarding claim 2, Thunga Gopal teaches the controller of claim 1, wherein the at least one processor is configured to determine an expected condition of usage of the vehicle based on the information of the route of the vehicle, (Thunga Gopal [0043] “the controller 86 is structured to learn or create a route map or receive a route map learned by another vehicle (e.g., via a server communication or direct V2V communication), determine the vehicle's 50 location on the route map, and utilize learned route attributes to improve performance of the vehicle 50 along the route map”.) and the first parameter set is for the expected condition of usage. (Thunga Gopal [0040] “the RPM 78 includes a cycle efficiency manager (CEM) and/or an advanced driver assistance system (ADAS). A CEM is a system structured to optimize fuel economy over the drive cycle by using physics based algorithms that help to optimize vehicle speed, manage acceleration and available power, and intelligently make powertrain control decisions”.)

the controller of claim 1, wherein the at least one processor configured to: divide the route into a plurality of route segments, (Thunga Gopal, see fig. 15 that depicts a determination of a route segment, [0078] “the look-ahead start distance 246 and upcoming link lengths are used to determine the link number corresponding to the first point 250 in the requested look-ahead data”. The segments can essentially be divided by point 250 which is the first point of the look ahead distance. See also Thunga Gopal [0004] “A map data circuit is structured to store the road parameter and GPS signal coordinates associated with the current road segment. A route response circuit is structured to determine look-ahead parameters characterizing a future road segment”.) wherein the first parameter set is for a first route segment of the plurality of route segments; (Thunga Gopal [0039] “the ECM 74 may include multiple control modules structured to control individual systems of the vehicle 50. In some embodiments, the ECM 74 adjusts operating parameters of the engine system 58 to improve performance (e.g., fuel efficiency, power, etc.) in response to learned road parameters”.) and select a second parameter set from among the plurality of parameter sets for a second route segment of the plurality of route segments; (Thunga Gopal [0063] “the current and look-ahead road parameters are provided to the protocol circuit 130 and then sent to the ECM 74 via the communications interface 146 at step 194 so that the ECM 74 can control the vehicle 50 in response to the road parameters”.) and cause application of the second parameter set to control the setting of the one or more adjustable elements of the vehicle when the vehicle is at a location corresponding to the second route segment. (Thunga [0004] “A route response circuit is structured to determine look-ahead parameters characterizing a future road segment based on input received from the vehicle locator circuit and the map data circuit, and a communication interface is structured to communicate the look-ahead parameters to an engine control module for improving vehicle performance during travel on the future road segment”.)

the controller of claim 3, wherein the at least one processor configured to cause a change in application from the first parameter set to the second parameter set to control the setting of the one or more adjustable elements of the vehicle while the vehicle is stopped at a stop point or while the vehicle is in motion. (Thunga Gopal, see fig 8 that shows a vehicle locator circuit of the controller, see fig 16 that shows a fleet of vehicles travelling, where the processor may cause a change in application while any one of the vehicles is moving or stopped. [0068] “the vehicle locator circuit 110 is structured to receive a vehicle speed input from either the ECM 74 or the sensor array 82 independent of the ECM 74. The vehicle locator circuit 110 recognizes or detects when the vehicle 50 starts, begins, or enters a learned route”.)

Regarding claim 5, Thunga Gopal teaches the controller of claim 1, wherein the at least one processor is configured to transmit the first parameter set to the vehicle to cause the application of the first parameter set to control the setting of the one or more adjustable elements of the vehicle. (Thunga Gopal, see fig 25, [0090] “As shown in FIG. 25, an RPM 392 for an off-highway vehicle can receive inputs 396 including road grade, payload, throttle lever position, brake pedal position, steering angle, road surface type, vehicle position, V2V communication, server communication, environmental conditions, engine and other vehicle system feedback, and other inputs”.)

Regarding claim 6, Thunga Gopal teaches the controller of claim 1, wherein the at least one processor is configured to: monitor information relating to an operation of the vehicle configured using the first parameter set; (Thunga Gopal, see fig 26, item 432, see fig 27, [0097] “the method 450 moves on to step 468 and monitors the sensors and other system inputs as the vehicle operates along the learned route”.) and based on the monitoring, adjust a value of a parameter in the first parameter set or adjust an algorithm that maps different conditions of usage of vehicles to respective different parameter sets. (Thunga Gopal, see fig 26, item post 432, and step after 432 that states: real time monitoring and communication like VORAD will enable tandem/cooperative driving, dynamic changes in cal and real time displays on HMI for drivers following the lead vehicle”. See also Thunga Gopal [0088] “The resulting learned route maps can be used to improve ECM 74 operation, provide driver feedback and improve driver behavior, and inform operation of autonomous vehicles”.)

Regarding claim 7, Thunga Gopal teaches the controller of claim 6, wherein the information relating to the operation of the vehicle comprises one or more of information relating to an energy efficiency of the vehicle, (Thunga Gopal [0039] “the ECM 74 adjusts operating parameters of the engine system 58 to improve performance (e.g., fuel efficiency, power, etc. See also Thunga Gopal [0088] “the systems and methods described herein can have significant advantages when used in off-highway or off-road applications (e.g., off a paved road, in a mine, etc.). For example, mining operators desire solutions to improve mine haul truck performance metrics, while addressing emission requirements, reducing fuel consumption, improving productivity, and minimizing total cost of ownership”.) information relating to wear of the vehicle, information relating to deposits in an engine of the vehicle, and information relating to emissions of the vehicle. (Thunga Gopal, see fig 2 that shows a schematic of the vehicle, [0035] “the vehicle 50 includes an engine system 58, an aftertreatment system 62, see also Thunga Gopal [0036] “The aftertreatment system 62 is structured to accept exhaust gases from the engine system 58 and to treat the exhaust gases before return to the engine system 58 or expulsion from the vehicle 50”. See also Thunga Gopal [0088] “)

Regarding claim 8, Thunga Gopal teaches the controller of claim 6, wherein the information relating to the operation of the vehicle configured using the first parameter set is based on measurement data acquired by a sensor of the vehicle. (Thunga Gopal [0041] “A sensor array 82 

Regarding claim 9, Thunga Gopal teaches the controller of claim 1, wherein the at least one processor is configured to: monitor information relating to operations of vehicles configured using respective different parameter sets of the plurality of parameter sets for a given type of route; (Thunga Gopal, see fig 26, items 432, 424, [0090] “an RPM 392 for an off-highway vehicle can receive inputs 396 including road grade, payload, throttle lever position, brake pedal position, steering angle, road surface type, vehicle position, V2V communication, server communication, environmental conditions, engine and other vehicle system feedback, and other inputs”.) based on the monitoring, identify a parameter set of the different parameter sets as being optimal for the given type of route. (Thunga Gopal, see fig 26, item post 424, and step after 424 that states: real time monitoring and communication like VORAD will enable tandem/cooperative driving, dynamic changes in cal and real time displays on HMI for drivers following the lead vehicle. See also Thunga Gopal [0089] “The RPM 78 allows the system to adapt to changes in route and route condition over time”.) 

Regarding claim 10, Thunga Gopal teaches the controller of claim 9, wherein the selecting of the first parameter set for the route is based on the identifying. (Thunga Gopal [0045] “the map data circuit 106, the vehicle locator circuit 110, the GPS signal lost circuit 114, the distance travelled circuit 118, the route response circuit 122, the route attribute circuit 126, the protocol circuit 130, the route learning circuit 134, the server learning circuit 138, and the vehicle-to-vehicle (V2V) learning circuit 142 may be embodied in or within a single unit/housing, which is shown as the controller 86”.)

Regarding claim 11, Thunga Gopal teaches the controller of claim 1, wherein the at least one processor is configured to: detect that the vehicle has experienced a malfunction or is in a degraded state; in response to the detecting, select a safe-mode parameter set to control the setting of the one or more adjustable elements of the vehicle. (Thunga Gopal [0055] “The parameter configuration message can include road parameters and provides the flexibility to customize a setup to transmit parameters of interest thereby reducing overhead by not requiring transmission of all available data. It also serves as a handshake message or confirmation of connection between the RPM 78 and ECM 74 at startup or when recovering from a fault”.)

Regarding claim 12, Thunga Gopal teaches the controller of claim 1, wherein the controller is part of the vehicle or is separate from the vehicle. (Thunga Gopal [0042] “The controller 86 may be separate from or included with at least one of a transmission control unit, an exhaust after-treatment control unit, a powertrain control module, an engine control module, etc.”.)

Regarding claim 13, Thunga Gopal teaches the controller of claim 1, wherein the at least one processor is configured to: detect a deviation of the vehicle from the route; (Thunga Gopal, see fig 27, items 472 that depicts a change in route detection) and in response to detecting the deviation, select a different parameter set from among the plurality of parameter sets to control the setting of the one or more adjustable elements of the vehicle. (Thunga Gopal, see fig 27, item 460, [0096] “At step 460, the RPM 392 communicates with the ECM of the vehicle to control engine and other vehicle system operation in view of the learned route map and road parameters associated with the vehicle's position and the look-ahead distance”.)

a method of a controller, comprising: receiving information of a route of a vehicle; (Thunga Gopal [0042] “the RPM 78 and ECU 74 can generally be referred to as a controller 86”. See also Thunga Gopal [0040] “A route parameter manager (RPM) 78 provides instructions to the ECM 74 about the upcoming road. This information is known as route look-ahead data or electronic Horizon and includes road attributes or parameters”. See also, Thunga Gopal [0041] “The sensor array 82 communicates with the RPM 78 to provide location data and other data useful in determining road parameters both for initial route learning and for tracking the progress of the vehicle 50 along a learned route”.) selecting a first parameter set from among a plurality of parameter sets based on the route of the vehicle, the plurality of parameter sets corresponding to different conditions of usage of the vehicle, wherein each parameter set of the plurality of parameter sets includes one or more parameters that control adjustment of one or more respective adjustable elements of the vehicle; (Thunga Gopal [0039] “the ECM 74 may include multiple control modules structured to control individual systems of the vehicle 50. In some embodiments, the ECM 74 adjusts operating parameters of the engine system 58 to improve performance (e.g., fuel efficiency, power, etc.) in response to learned road parameters”.) and causing application of the first parameter set to control a setting of the one or 9 more adjustable elements of the vehicle. (Thunga Gopal [0040] “the RPM 78 includes a cycle efficiency manager (CEM) and/or an advanced driver assistance system (ADAS). A CEM is a system structured to optimize fuel economy over the drive cycle by using physics based algorithms that help to optimize vehicle speed, manage acceleration and available power, and intelligently make powertrain control decisions. The CEM can use improved knowledge of current and upcoming learned road parameters to improve powertrain control”.)

Regarding claim 15, Thunga Gopal teaches the method of claim 14, wherein the different conditions of usage of the vehicle comprise one or more of different temperatures of environments in which the vehicle is to be operated, different altitudes at which the vehicle is to be operated, different vehicular traffic conditions of roads along the route, different terrains over which the vehicle is to be operated, or different distances to be traveled by the vehicle. (Thunga Gopal [0041] “A sensor array 82 provides data to the RPM 78 and can include GPS transmitters and receivers, speed sensors, altimeters, grade sensors or inclinometers, tachometers, accelerometers, gyroscopes, compasses, and other sensors as desired”.)

Regarding claim 16, Thunga Gopal teaches the method of claim 14, further comprising: dividing the route into a plurality of route segments, wherein the first parameter set is for a first route segment of the plurality of route segments; (Thunga Gopal, see fig. 15 that depicts a determination of a route segment, [0078] “the look-ahead start distance 246 and upcoming link lengths are used to determine the link number corresponding to the first point 250 in the requested look-ahead data”. The segments can essentially be divided by point 250 which is the first point of the look ahead distance. See also Thunga Gopal [0004] “A map data circuit is structured to store the road parameter and GPS signal coordinates associated with the current road segment. A route response circuit is structured to determine look-ahead parameters characterizing a future road segment”.) and selecting a second parameter set from among the plurality of parameter sets for a second route segment of the plurality of route segments; (Thunga Gopal [0063] “the current and look-ahead road parameters are provided to the protocol circuit 130 and then sent to the ECM 74 via the communications interface 146 at step 194 so that the ECM 74 can control the vehicle 50 in response to the road parameters”.) and causing application of the second parameter set to control the setting of the one or more adjustable elements of the vehicle when the vehicle is at a location corresponding to the second route segment. (Thunga [0004] “A route response circuit is structured to determine look-ahead parameters characterizing a future road segment based on input received from the vehicle locator circuit and the map data circuit, 

Regarding claim 17, Thunga Gopal teaches the method of claim 14, further comprising: monitoring information relating to an operation of the vehicle configured using the first parameter set; (Thunga Gopal, see fig 26, item 432, see fig 27, [0097] “the method 450 moves on to step 468 and monitors the sensors and other system inputs as the vehicle operates along the learned route”.) and based on the monitoring, performing one or more of: adjusting a value of a parameter in the first parameter set to produce a modified first parameter set, and adjusting an algorithm that maps different conditions of usage of vehicles to respective different parameter sets. (Thunga Gopal, see fig 26, item post 432,424: real time monitoring and communication like VORAD will enable tandem/cooperative driving, dynamic changes in cal and real time displays on HMI for drivers following the lead vehicle”. See also Thunga Gopal [0088] “The resulting learned route maps can be used to improve ECM 74 operation, provide driver feedback and improve driver behavior, and inform operation of autonomous vehicles”.)

Regarding claim 18, Thunga Gopal teaches the method of claim 17, further comprising: using the modified first parameter set or the adjusted algorithm to configure another vehicle. (Thunga Gopal [0091] “the RPM 392 can share recorded data with other vehicles (e.g., V2V) or with a server or central grid. The stored data can then be used by other vehicles and vehicle operators to improve driving performance. Information received from other vehicles and/or the server is provided to the vehicle and to the operator via ECM communication to enact driving and vehicle performance improvements. See also Thunga Gopal [0043] “the controller 86 is structured to learn or create a route map or receive a route map learned by another vehicle (e.g., via a server communication or direct V2V communication), 

Regarding claim 19, the claim is directed toward a non-transitory machine-readable storage medium that is configured to the controller as claimed in claim 1. The cited portions of Thunga Gopal used in rejection of claim 1 discloses where the controller performs the method of claimed non-transitory machine-readable storage medium as recited in claim 19. Therefore claim 19 is rejected under the same rational as claim 1.

Regarding claim 20, the claim is directed toward a non-transitory machine-readable storage medium that is configured to the controller as claimed in claim 6. The cited portions of Thunga Gopal used in rejection of claim 6 discloses where the controller performs the method of claimed non-transitory machine-readable storage medium as recited in claim 20. Therefore claim 20 is rejected under the same rational as claim 6.


Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a controller for route-based selection of vehicle parameter sets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661                                                                                                                                                                                                        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661